Dissenting Opinion by
Mr. Justice Jones:
Greenberg filed two separate assumpsit actions in the Court of Common Pleas of Allegheny County; one action was against Aetna Insurance Company and the other action was against United States Fidelity and Guaranty Company. Both actions sought a recovery, under fire insurance policies issued by the insurance companies, for losses incurred by Greenberg by reason of a fire. Each insurance company filed an answer in those actions denying liability and alleging that the fire which damaged Greenberg’s property was the result of incendiarism on his part.
Thereafter, Greenberg instituted two libel actions in the Court of Common Pleas in Allegheny County, a separate action against each insurance company alleging that by the answers filed in the assumpsit actions the insurance companies had falsely and maliciously libeled him. Each of the insurance companies then filed preliminary objections in the nature of a demurrer under Pa. R.C.P. 1017(b) to Greenberg’s complaint averring that “the complaint fails to state a cause of action in that it is a claim for defamation, allegedly contained in a pleading filed with this Court.” The court sustained the preliminary objections and dismissed Greenberg’s complaints. From these orders Greenberg has taken these appeals.
Greenberg contends, inter alia, that the defense of absolute privilege presented by the insurance companies *520cannot be raised by preliminary objections under Rule 1017(b) but must be pleaded in an answer by way of New Matter under Pa. R.C.P. 1045(b).
Pa. R.C.P. 1045(b), which relates to actions of trespass, provides, in pertinent part: “(b) All affirmative defenses . . . and the defenses of consent, privilege, qualified privilege, fair comment, truth, justification, immunity from suit and impossibility of performance shall be pleaded under the heading ‘New Matter’. . . .” This Rule clearly indicates that the defense of absolute privilege must be pleaded under the heading “New Matter.”
Pa. R.C.P. 1017(b) pertinently provides: “(b) Preliminary objections are available to any party and are limited to (1) a petition raising a question of jurisdiction; (2) a motion to strike off a pleading because of lack of conformity to law or rule of court or because of scandalous or impertinent matter; (3) a motion for a more specific pleading; (4) a demurrer; and (5) a petition raising the defense of lack of capacity to sue, pendency of a prior action, nonjoinder of a necessary party or misjoinder of a cause of action.”
It is clear tó me that Rule 1017(b) does not permit preliminary objections in a libel action to raise the defense that the publication was absolutely privileged.
In Montgomery v. Philadelphia,, 392 Pa. 178, 140 A. 2d 100 (1958), the City of Philadelphia, by way of preliminary objection under 1017(b), supra, did raise the defense of absolute privilege and this Court, without comment on the procedure adopted, resolved the issue whether a city official was immune from liability for defamation by virtue of an absolute privilege. In Biggans v. Foglietta, 403 Pa, 510, 170 A. 2d 345 (1961), Foglietta raised the question of absolute privilege-by way of preliminary objection under Rule 1017(b) and this Court, again without comment on the procedure adopted, determined that a city councilman, under the *521circumstances, did not have an absolute privilege to publish a libellous letter. Neither in Montgomery nor in Biggcms was the procedural question raised as to whether the defense of absolute privilege in a libel action could be raised by preliminary objections.
The majority opinion takes the position that the Rules are “overlapping” and “in some cases confusing or conflicting”. My examination of the Rules indicates otherwise: in my opinion, neither confusion nor conflict arise from these Rules.
The majority opinion concludes that Greenberg’s contention lacks merit for two reasons: (a) that if Greenberg is correct, long and unnecessary delays would result and (2) that our court has sustained preliminary objections where a complaint on its face indicates that the claim was devoid of merit.
I believe that the first reason advanced in the majority opinion presently is not sound in view of Pa. R.O.P. 10351 which provides an efficient and expeditious method for determining the issue involved. That Rule provides for a motion for summary judgment: “(a) After the pleadings are closed, but within such time as not to delay trial, any party may move for summary judgment on the pleadings, depositions, answers to interrogatories, admissions on file and supporting affidavits, if any; (b) the adverse party, prior to the day of hearing, may serve opposing affidavits. The judgment sought shall be rendered if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. . . .”
If the insurance companies had filed answers raising, under New Matter, in accordance with Rule 1045 *522(b) the defense of absolute privilege, the issue of absolute privilege could have been promptly resolved by proceeding under Rule 1035 and determination of the issue would not have had to await determination at the trial stage.
In support of its second reason, the majority opinion cites six cases: In re: Plasterer Estate, 413 Pa. 513, 198 A. 2d 525; Silver v. Korr, 392 Pa. 26, 139 A. 2d 552; Kiely v. J. A. Cunningham Equipment Co., 387 Pa. 598, 128 A. 2d 759; Bowie Coal Company Petition, 368 Pa. 102, 82 A. 2d 24. See also: Jones v. Costlow, 354 Pa. 245, 249, 47 A. 2d 259; Shotkin v. Presbyterian Church Board, 343 Pa. 650, 23 A. 2d 419. None of these cases, in my opinion, are apposite.
I am of the opinion that where the Rules of this Court are as clear and definite as Rules 1045(b) and 1017(b) that we should require the parties to litigation to adhere strictly to such Rules. The defense of absolute privilege can only be raised under Rule 1045 (b). If adherence be had to such Rule a prompt and speedy disposition of the issue whether absolute privilege exists can be resolved by proceeding, under Rule 1035, for a summary judgment.
For this reason, I respectfully dissent.

 Rule 1085 became effective May 9, 1966.